COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  FRANCISCO VALLES,                                 §               No. 08-18-00061-CR

                         Appellant,                 §                    Appeal from the

  v.                                                §                409th District Court

  THE STATE OF TEXAS,                               §             of El Paso County, Texas

                          State.                    §                (TC# 20150D02069)

                                               §
                                             ORDER

       The record before us contains a trial court’s certification of the defendant’s right of appeal,

but the trial court did not place a mark in one of the boxes on the form to indicate whether the

defendant does or does not have a right to appeal. See TEX.R.APP.P. 25.2(a)(2), (d). The trial

court is ordered to prepare and file with the trial court clerk within thirty days from the date of this

order a certification of the defendant’s right of appeal as required by TEX.R.APP.P. 25.2(a)(2) and

25.2(d).   The trial court clerk shall prepare a supplemental clerk’s record containing the

certification and file it with this Court no later than June 29, 2018.

       IT IS SO ORDERED this 15th day of May, 2018.


                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.